FILED
                            NOT FOR PUBLICATION                              MAY 01 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JESSE VEGA,                                      No. 11-15257

              Plaintiff - Appellant,             D.C. No. 1:09-cv-00735-SMS

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Sandra M. Snyder, Magistrate Judge, Presiding

                           Submitted February 15, 2012 **
                             San Francisco, California

Before: HUG, B. FLETCHER, and PAEZ, Circuit Judges.

       Plaintiff-Appellant Jesse Vega (“Vega”) appeals the district court’s denial of

his Federal Rule of Civil Procedure 59(e) motion to alter or amend the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment affirming the denial of benefits. We affirm.

      The district court did not abuse its discretion in denying Vega’s Rule 59(e)

motion. The district court’s order affirming the denial of benefits neither relied on

any manifest errors of law or fact nor resulted in a manifest injustice. Allstate Ins.

Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). In his motion, Vega did not

provide any new evidence or identify any intervening change in controlling law.

Id. Rather, Vega attempted to raise a new argument based on a purported factual

finding in the district court’s order affirming the denial of benefits regarding his

alleged illiteracy. When ruling on a Rule 56 motion, however, the district court

does not make findings of facts. F ED. R. C IV. P. 52(a)(3), 56(a); Scott v. Pasadena

Unified Sch. Dist., 306 F.3d 646, 653 (9th Cir. 2002). Moreover, Vega, who was

represented by counsel, could have included the argument regarding his alleged

illiteracy as support for his summary judgment motion. Kona Enters., Inc. v.

Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (explaining that “[a] Rule

59(e) motion may not be used to raise arguments or present evidence for the first

time when they could reasonably have been raised earlier in the litigation.”).

Accordingly, the district court’s ruling on Vega’s Rule 59(e) motion is

AFFIRMED.




                                           2